DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25th, 2022 has been entered.

Response to Arguments
Applicant's arguments filed January 25th, 2022 have been fully considered but they are not persuasive.  The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Claim 1 recites: "changing an axial position of the rotor, by a magnetic bearing, from a first position to a second position, rotor based on the future predicted pressure decline rate". The cited portions of Yamaguchi recite "that electromagnetic force is controlled such the position of the rotor 2 inside the casing is kept substantially constant." (See [0032] of Yamaguchi). This is very different from changing the axial position of a rotor from a first position to a second position. Indeed, the cited portions of Yamaguchi indicate that First Named Inventor Kuo-Chiang Chen Attorney Docket: 45156-0040001 / ED2018-04Application No. : 16/235,971Filed : December 28, 2018Page : 10of 11the method of controlling the rotor in Yamaguchi only involves maintaining a single position of the rotor”, the Examiner must respectfully disagree.  At the outset, the Examiner notes that the newly added language in Claim 1 requiring a change in rotor axial position based on the future predicted pressure decline rate constitutes new matter that does not find support within Applicant’s originally filed specification.  Please refer to the 112(a) rejection below for complete details.  Additionally, as noted in the previous office action, Yamaguchi makes clear that his control system monitors various operating parameters (control current, electromagnetic force, and/or position/displacement) of the rotor 2, but does not disclose predicting a future pressure decline rate.  In particular, paragraphs 30 & 32 of Yamaguchi make clear that the magnetic bearing assembly 9 includes radial magnetic bearings 9a, and the electromagnetic control force (which includes radial control force) and associated control current required to correct the position of the rotor 2 (i.e. correct the radial position of the rotor) is indicative of radial displacements/vibrations of the rotor 2 during operation.  Yamaguchi’s control system is disclosed as functioning to “control the position of the rotor 2” during operation via electromagnetic control force applied by the magnetic bearing assembly 9 (including radial electromagnetic bearings 9a).   Although Yamaguchi’s goal is to minimize movement of the rotor during operation (as noted by Applicant), Yamaguchi’s disclosure clearly recognizes that rotor movement does, in fact, occur and must be controlled.  Given these facts, it is clear that electromagnetic control force is applied to the radial and axial magnetic bearings (9a, 9b) in order to adjust the rotor position (i.e. from one/first position to another/second position) when necessary.   It is further submitted that if rotor movements did not occur in Yamaguchi, there would be no need for Yamaguchi’s magnetic bearing control system.  Therefore, the Examiner respectfully maintains that Yamaguchi’s control system is disclosed as functioning to correct the axial position of the rotor based on a measured operating parameter (Claims 22 & 25) by moving it from a first position to a second position during operation via electromagnetic control force applied by the magnetic bearing assembly 9 (including radial electromagnetic bearings 9a) (paras. 30, 32).

 
Claim Objections
Claims 22-24 & 28 were previously objected to for minor informalities.  Applicant has corrected many of these issues, but issues remain.
Claims 1-13, 22-24, & 29 are now objected to because of the following informalities:  
Claim 1, line 12 should read “to a second position, 
Claim 22, lines 3-4 should read “a parameter of a magnetic bearing in response to operation”
Claim 29, line 5 should read “determining a property”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s current amendments to independent Claim 1 introduce new matter, which is impermissible.  In this instance, Applicant’s amendment to Claim 1 recites “changing an axial position of the rotor, by a magnetic bearing, from a first position to a second position, rotor based on the future predicted pressure decline rate”; this limitation does not find written description support within the originally filed specification, and as such, constitutes new matter.  The Examiner has thoroughly reviewed Applicant’s originally filed specification and finds that it does not speak to adjusting the rotor’s axial position based on a future predicted pressure decline rate.  At most, the specification speaks to adjusting the rotor’s speed based on a future predicted pressure decline rate.  Never is the rotor’s position disclosed at being adjusted based on a future predicted pressure decline rate.  As such, Applicant’s amendments to Claim 1 constitute new matter that is not supported by the originally filed specification.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 22-24, & 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 recites the limitation “changing an axial position of the rotor, by a magnetic bearing”; this limitation renders the claim indefinite due to the recitation of “a magnetic bearing”.  In this case, Claim 1, line 3 has already recited “a magnetic bearing”.  Thus, when line 11 recites “a magnetic bearing” again, it becomes unclear whether line 11 is attempting to refer back to the recitation in line 3, or if line 11 is introducing another magnetic bearing altogether.  This renders the claim scope unclear.  For examination purposes, the Examiner has interpreted line 11 as “the magnetic bearing”.
Claim 22, line 6 recites the limitation “changing an axial position of the rotor, by a magnetic bearing”; this limitation renders the claim indefinite due to the recitation of “a magnetic bearing”.  In this case, Claim 22, line 3 has already recited “a magnetic bearing”.  Thus, when line 6 recites “a magnetic bearing” again, it becomes unclear whether line 6 is attempting to refer back to the recitation in line 3, or if line 6 is introducing another magnetic bearing altogether.  This renders the claim scope unclear.  For examination purposes, the Examiner has interpreted line 6 as “the magnetic bearing”.
Claim 29, line 3 recites the limitation “a magnetic bearing”; this limitation renders the claim indefinite due to the recitation of “a magnetic bearing”.  In this case, Claim 25 has already recited “a magnetic bearing”.  Thus, when Claim 29 recites “a magnetic bearing” again, it becomes unclear whether Claim 29 is attempting to refer back to the recitation in Claim 25, or if Claim 29 is introducing another magnetic bearing altogether.  This renders the claim scope unclear.  For examination purposes, the Examiner has interpreted the recitation in Claim 29 as “the magnetic bearing”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22, 24-25, & 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0273324 to Yamaguchi et al.
	In regards to independent Claim 22, & 25, and with particular reference to Figures 2-4, Yamaguchi discloses:

(22)	A method of controlling a downhole-type rotating machine (1), the method comprising: measuring a parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) by a magnetic bearing (9a, 9b) in response to operation of a rotor (2) within a housing (8) of the downhole-type rotating machine (paras. 19, 30, 32); and changing a speed of the rotor (para. 30; “reducing the rotational speed of the rotor 2”); and changing an axial position of the rotor, by a magnetic bearing (see the 112b rejection above), from a first position to a second position, based on the measured parameter (“electromagnetic control force to control the position of the rotor 2”; it is clear that electromagnetic control force is applied to the radial and axial magnetic bearings (9a, 9b) in order to adjust the rotor position (i.e. from a first position to a second position) when necessary).

(25)	A method of controlling a downhole-type rotating machine (1), the method comprising: measuring an operating parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) of the downhole-type rotating machine (paras. 19, 30, 32); and changing an axial position of a rotor (2), by a magnetic bearing (9a, 9b), from a first position to a second position, based on the measured operating parameter (para. 30; “electromagnetic control force to control the position of the rotor 2”; it is clear that electromagnetic control force is applied to the radial and axial magnetic bearings (9a, 9b) in order to adjust the rotor position (i.e. from a first position to a second position) when necessary).

In regards to Claim 24, Yamaguchi further discloses that changing the speed of the rotor (2) comprises reducing the speed of the rotor (para. 30; “reducing the rotational speed of the rotor”).
In regards to Claim 27, Yamaguchi further discloses changing a speed of the rotor (2) based on the measured operating parameter (para. 30; see also Claim 1 above).
In regards to Claim 28, Yamaguchi further discloses that changing the axial position of the rotor (2) changes the axial clearances (11) in a pump (3) to change the pump output (Fig. 4; para. 36).
In regards to Claim 29, Yamaguchi further discloses measuring a change in axial position of the rotor over time responsive to changing the axial position of the rotor by a magnetic bearing, from a first position to a second position (initially, please see the 112(b) rejection above regarding Applicant’s use of “a magnetic bearing”; furthermore, Yamaguchi clearly discloses measuring a parameter (i.e. control current, electromagnetic force, position/displacement, drive torque, speed) that comprises a parameter (control current, electromagnetic force, position/displacement) which indicates axial displacement of the rotor over time (“displacement sensor” in para. 32 & “axial clearance” in para. 36)); and determining a property of a downhole fluid (i.e. natural gas) based on the measured change in axial position over time (para. 30; “natural gas properties and unsteadiness thereof can be estimated”; “liquid content inside the gas”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23 & 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0273324 to Yamaguchi et al. as evidenced by US 2010/0034491 to Reid.
In regards to Claims 23 & 26, Yamaguchi discloses that changing the axial position of the rotor (2) comprises oscillating the axial position of the rotor (“oscillating” is interpreted herein as adjusting the axial position of the rotor up and down, as needed, in order to maintain a desired rotor position; Yamaguchi does this based on a displacement signal from “displacement sensor”; see para. 32).  Yamaguchi does not disclose that this axial oscillating movement “removes scale build-up on the downhole-type rotating machine”, as claimed.  However, scale removal would implicitly occur from Yamaguchi’s axial oscillation, due not only to the lateral fluid movement around the rotor 2 and impeller 3 during oscillation (which would wash away loose scale material), but also due to lateral scraping that occurs between adjacent components (as evidenced by US 2010/0034491 to Reid; in this regard, Reid provide clear evidence that a downhole pump having axial oscillation between components produces mechanical scraping that removes scale build-up from the machine; see paras. 21-25).  As such, the Examiner respectfully asserts that Yamaguchi’s disclosed oscillation would, implicitly, remove scale build-up, as claimed.

Allowable Subject Matter
Claims 1-13 & 15 are found to be provisionally allowable, pending Applicant’s overcoming of the 112(a) rejection noted above.  In this instance, Claim 1 is found to be allowable due to Applicant’s most recent amendment (filed January 25th, 2022).  However, as noted above in the 112(a) rejection above, Applicant’s most recent amendment constitutes new matter that is not supported by the originally filed specification.  As such, Claims 1-13 & 15 cannot be allowed until this issue of new matter is remedied by Applicant.  In this instance, Applicant would need to provide clear and decisive evidence that the most recent amendment to Claim 1 complies with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  If Applicant cannot provide such evidence, then the limitations containing new matter will have to be removed from Claim 1, at which point Claim 1 will be reconsidered by the Examiner for patentability.  In other words, although Claim 1, as currently recited, appears to be allowable, Applicant does not have written description support for the allowable subject matter, as claimed.  
Appropriate corrections are necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        ABC